Citation Nr: 0807582	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for multiple chemical 
sensitivity, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by chest pain and shortness of breath, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for a sinus disability, 
to include as due to undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 
percent for multiple joint pain and somatic complaints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision that granted 
service connection for multiple joint pain and somatic 
complaints, and assigned a 10 percent evaluation for this 
disability, effective November 1994.  In addition, the RO 
denied the remaining claims for service connection.  The 
veteran has disagreed with the evaluation assigned for his 
service-connected disability, as well as with the denials of 
service connection.  This case was previously before the 
Board in May 2004, at which time it was remanded for 
additional development of the record.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Any in-service knee complaints were acute and transitory 
and resolved without residual disability.  

2.  No abnormalities of the musculoskeletal system were 
present on an examination for the Reserves in November 1992, 
more than one year following the veteran's discharge from 
service. 

3.  Patellofemoral syndrome was first documented several 
years after service, and there is no clinical evidence 
relating it to service.

4.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

5.  Multiple chemical sensitivity syndrome was first 
demonstrated following service and has not been shown to be 
related to service.

6.  Objective indications of a chronic gastrointestinal 
disorder have not been demonstrated following service.

7.  The veteran was found to have hyperventilation syndrome 
following service, and this represents a known clinical 
disorder that has not been shown to be related to service.

8.  Sinusitis was initially documented following service, and 
represents a known clinical disorder that has not been shown 
to be related to service.

9.  The veteran's multiple joint pain and somatic complaints 
are manifested by impaired memory and depression, and are 
productive of definite impairment.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303.

2.  Multiple chemical sensitivity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  A disability manifested by chest pain and shortness of 
breath was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5.  A sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  An initial evaluation of 30 percent for multiple joint 
pains and somatic complaints is warranted.  38 U.S.C.A 1155 
(West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9505 
(as in effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9421 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA; therefore, there can be no error in 
the timing of the notice.  Such notice was provided in July 
2002 and March 2005 letters, wherein the RO advised the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The March 
2005 letter included the requisite information concerning the 
claim for an increased rating.  The veteran was advised of 
the evidence needed to establish a disability rating and 
effective date in the supplemental statement of the case 
issued in June 2006.  The case was last readjudicated in June 
2006.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service medical records, private and VA medical 
records, the reports of VA examinations, and statements from 
a friend and relatives. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
available service medical records, private and VA medical 
records, VA examination reports, and statements submitted on 
behalf of the veteran.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Most of the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A.  Bilateral knee disability 

The evidence supporting the veteran's claim includes his 
statements, letters from a service colleague, his father and 
his spouse, and some of the medical findings of record.  On 
the September 1995 VA examination, the veteran asserted that 
he developed left knee pain in 1989, and that he had been on 
profile for three months.  He claimed that there was only 
temporary improvement.  When examined by the VA in January 
1997, he stated that his left knee had given out on him while 
walking up a flight of stairs in 1989.  He indicated that the 
right knee began to hurt about one year later.  

In a statement dated in September 1996, D.M. related that he 
had served with the veteran.  He asserted that he heard the 
veteran complain repeatedly of problems with his knees in the 
Persian Gulf, but that due to the nature of the mission, he 
was unable to receive proper treatment.  The veteran's wife 
wrote that she has known the veteran since April 1992 and 
that they were in the same Reserve unit.  She stated that the 
veteran was able to run the required two miles in 13 or 14 
minutes, but that he complained of chronic knee pain.  

The Board notes that private medical records show that the 
veteran was treated for left knee complaints in 1994.  The 
diagnosis was patellofemoral syndrome.  Additional medical 
records confirm this diagnosis.

The evidence against the veteran's claim includes a November 
1992 examination for the Reserves.  Although the veteran 
related a history of swollen and painful joints, a clinical 
evaluation of the musculoskeletal system was normal.  The 
Board also notes that magnetic resonance imaging of the left 
knee at a private facility in June 1994 was essentially 
normal.  The Board acknowledges that the January 1997 VA 
examination of the joints disclosed that the veteran reported 
increased pain in each knee when an attempt was made to 
abduct or adduct the leg on the thigh or to rotate the leg on 
the thigh inward or outward, as well as on hyperextension.  
It is noted that there was no effusion or instability.  
Following the examination, the diagnosis was that the veteran 
had a history of diffuse body involvement of joint pain, with 
the greatest complaint centered at the knees, but with no 
definite objective findings.  

The fact remains that there is no competent medical evidence 
linking any current bilateral knee disability to service.  
The Board acknowledges that the veteran has reported having 
knee complaints in service.  However, the examination for the 
Reserves conducted following service failed to document any 
knee disability and the January 1997 VA examination found no 
objective evidence of knee disability.  The veteran's 
complaints of joint pain in the knees are contemplated in his 
service connected disability of "multiple joint pain and 
somatic complaints."  Moreover, the veteran cancelled an 
examination of the joints scheduled in 2002.  

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board finds, therefore, that in the absence of medical 
evidence linking any chronic knee disorder to service, the 
preponderance of the evidence is against the claim for 
service connection for a chronic bilateral knee disability.

B.  Multiple chemical sensitivity, a gastrointestinal 
disorder, chest pain and shortness of breath, and a sinus 
disability

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
amended, effective March 1, 2002.   See Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976 (2001).  In pertinent part, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  The veteran is not 
adversely impacted by the Board's application of the amended 
law in this case.  Bernard, 4 Vet. App. 384.

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has multiple chemical sensitivity, a gastrointestinal 
disorder, a disability manifested by chest pain and shortness 
of breath, and a sinus disability, all to include as being 
due to undiagnosed illness.

The evidence supporting the veteran's claims includes his 
statements, letters from his spouse and father, and some 
medical evidence.  A Persian Gulf Registry Code Sheet dated 
in March 1995 reflects diagnoses of multiple chemical 
sensitivity syndrome and sinusitis.  The Board notes that the 
veteran reported sensitivity to odors, shortness of breath 
and nasal congestion on a VA general medical examination in 
September 1995.  VA outpatient treatment records show that 
the veteran was seen in October 1995 for complaints of 
tremulousness and chest discomfort.  The diagnostic 
impression was hyperventilation syndrome.  

The evidence against the veteran's claim includes the medical 
evidence of record.  In this regard, the Board observes that 
multiple chemical sensitivity syndrome, sinusitis, and 
hyperventilation syndrome represent known clinical diagnoses 
and, as such, are not subject to service connection under the 
provisions of 38 C.F.R. § 3.317.  Moreover, there is no 
competent evidence linking these disorders to service.  Even 
if it is argued that multiple chemical sensitivity is not a 
known clinical diagnosis, the fact remains that there is no 
competent medical evidence to link it to service.  

With respect to the claim for service connection for a 
gastrointestinal disability, the Board acknowledges that the 
veteran reported symptoms including cramping, indigestion, 
heartburn and constipation at the time of the VA examination 
in September 1995.  An examination of the abdomen revealed no 
tenderness, masses or organomegaly.  The diagnosis was 
multiple symptoms without a specific diagnosis.  The veteran 
again had similar complaints when examined by the VA in 
January 1997.  The only abnormal finding concerning the 
abdomen was slight generalized tenderness.  There was no 
rebound, and no organs or masses were felt.  The diagnosis 
was question Persian Gulf syndrome.  

The Board points out that the veteran has failed to report, 
without explanation, for several VA examinations, including 
those scheduled to determine the existence of objective 
indicators of chronic disability with respect to his claims.  
"The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Under such circumstances, since the claims for service 
connection currently before the Board represent his original 
claim for service connection, the claims must be rated based 
on the evidence of record.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claims 
for service connection for multiple chemical sensitivity, a 
gastrointestinal disorder, chest pain and shortness of 
breath, and a sinus disability, all to include as due to 
undiagnosed illness.  

	II.  Increased rating-multiple joint pains and somatic 
complaints

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


As the veteran takes issue with the initial rating assigned 
when service connection was granted for multiple joint pain 
and somatic complaints, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the diagnostic criteria 
for rating psychiatric disorders were amended by a regulatory 
change in the law.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 1996, a 10 percent evaluation is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9505 (1994).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
38 C.F.R. § 4.130, Diagnostic Code 9421 (2007).  

By rating decision dated in June 1998, the RO granted service 
connection for multiple joint pains and somatic complaints, 
and assigned a 10 percent evaluation for it.  The veteran 
then filed a notice of disagreement with the assigned rating.  
The Board observes that the veteran has failed to report for 
several VA examinations to evaluate his condition.  
Accordingly, the Board will adjudicate the claim on the basis 
of the evidence of record.  

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  On VA neurological 
examination in January 1997, the veteran reported low back 
pain, and the pertinent impression was multiple somatic 
complaints of unclear anatomic localization.  He complained 
of pain in all joints on a VA orthopedic examination that 
month.  

The veteran was also afforded a VA psychiatric examination in 
January 1997.  It was reported that he had cognitive and 
emotional problems that had interfered with his ability to 
function as a husband and father.  The veteran related that 
following his discharge from service, he took college 
courses, but could not manage introductory courses despite 
having done well in high school and in service.  He stated 
that he could not manage memory tasks and would have to read 
the same paragraph over and over, and he would still be 
unable to absorb the information.  He further indicated that 
his spouse felt he was unable to keep up with the ordinary 
tasks of household maintenance.  The veteran claimed that he 
was confused, and if not confused, he was irritable, 
depressed and withdrawn.  The examiner noted that the veteran 
had very obvious name finding difficulties and did not know 
his phone number.  It was stated that these were not subtle 
cognitive losses.  The veteran acknowledged depression, and 
had quite limited insight into his condition.  His social 
judgment had been affected by his cognitive dysfunction.  

On a VA examination in May 1999 for chronic fatigue syndrome, 
it was reported that the veteran recalled none of three words 
after distraction, although he recognized two of the words.  
However, it was noted that he had graduated from college in 
chemical engineering in 1997, and that he was presently 
working full time as an engineer.  In addition, the Board 
notes that the veteran has failed to report to VA psychiatric 
examinations in June 1998, December 2002 and again in April 
2006.  

Based on the evidence summarized above, the Board concludes 
that a 30 percent evaluation is warranted under the 
regulations in effect before and after November 7, 1996.  
However, the record fails to demonstrate that more than 
definite impairment was shown, or that he had panic attacks 
more than weekly, impaired speech or thoughts, flattened 
affect, impairment of long term memory, impaired judgment, 
disturbances of motivation or mood, or difficulty in 
establishing or maintaining relationships so as to warrant a 
50 percent evaluation, and he failed to report to multiple VA 
examinations that would have provided additional information.  
Thus, the Board finds that the preponderance of the evidence 
is against the assignment of an evaluation in excess of 30 
percent.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for multiple chemical sensitivity, to 
include as due to undiagnosed illness, is denied.

Service connection for a gastrointestinal disorder, to 
include as due to undiagnosed illness, is denied.

Service connection for a disability manifest by chest pain 
and shortness of breath, to include as due to undiagnosed 
illness, is denied.

Service connection for a sinus disability, to include as due 
to undiagnosed illness, is denied.

An initial evaluation of 30 percent for multiple joint pains 
and somatic complaints is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


